DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed July 15, 2022.  Claims 1, 7, 14, and 15 are currently amended.  Claims 3 and 9 have been canceled.  Claims 1, 2, 4-8, and 10-15 are pending review in this correspondence.  

Response to Amendment
	Rejection of claims 1-9 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.  However, a new rejection is made below.
	Rejection of claims 1, 7, and 9-15 as being anticipated by Merten et al (EP 3,000,528 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2-6 as being unpatentable over Merten et al (EP 3,000,528 A1) in view of Frenz et al (US 2012/0121481 A1) is modified in view of applicant’s claim amendments and cancelations.
	Rejection of claim 7 as being unpatentable over Merten et al (EP 3,000,528 A1) in view of Hiddessen et al (US 2014/0134623 A1) is modified in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the device” in line 9, and it is unclear which device the applicant is referring to.  Does this term refer to the droplet-generating device, droplet nanoinjection device, droplet reinjection device, droplet fusion device, or droplet-analysis device?  For the purpose of examination, it will be interpreted that the off-chip delay line being fluidically coupled to any of these devices will suffice to meet the claim parameters.  Applicant should note that the same issues exists in claim 11 of the utilization of the generic term “device.”
	Claims 2, 3-8, and 10-15 are ultimately dependent upon claim 1 and thus, inherit the same deficiencies.
	
Response to Arguments
Applicant’s arguments filed July 15, 2022 have been fully considered and are persuasive.  The rejections of Merten in view of Frenz have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        October 22, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796